Bliss, Judge,
delivered the opinion of the court.
The defendant entered into a written agreement, for the consideration of $260 in hand paid by one Schnebly, to sell him certain real estate, the agreement concluding thus: “for which I bind myself and assigns and administrators to make a good and sufficient deed as soon as I receive, my deed from the State of *509Missouri.” Schncbly assigns the contract to the plaintiff, and the defendant being unable to obtain title from the State, this suit is brought to recover back the consideration.
At the trial the defendant was permitted to offer evidence to show that the purchaser never expected a deed for the land, but only desired the possession to enable him to take the timber for his saw-mill. Upon this evidence the defendant receiving judgment, the plaintiff appeals.
This is an unusual way of selling timber, and especially-upon land not belonging to the seller. Though such possibly might have been the intent, yet the contract was to sell the land, and it would outrage every principle of law to permit another and different contract to be submitted by parol.
The contract obligated the seller to convey when he received his deed from the State of Missouri; which indicated an expectation of receiving such deed within a reasonable time. Not receiving it, the least he can do is to pay back the purchase money, for which, with interest, judgment will be rendered.
The other judges concur.